EXHIBIT 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Hallador Petroleum Company (the "Company"), on Form 10-Q/Afor the period ended September30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned, in the capacities and dates indicated below, each hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. December 15, 2009 By: /s/VICTOR P. STABIO VictorP. Stabio, CEO /S/W. ANDERSON BISHOP W. Anderson Bishop, CFO
